Citation Nr: 1013393	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from September 1951 to 
September 1955, and from July 1956 to March 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has level XI hearing in the right ear, and no 
worse than Level VI hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, September 2007 and August 2009 VA 
communications collectively provided the Veteran with the 
notice contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The RO last 
readjudicated the claim in a November 2009 Supplemental 
Statement of the Case, thereby curing any deficiency in the 
timing of the notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims. The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
August 2009 correspondence in particular in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board points out 
that at his BVA hearing, the Veteran referred to recent VA 
evaluations of his hearing loss.  It was agreed at the 
hearing that the record would be held open for 30 days to 
allow the representative to submit copies of the referenced 
treatment, and he did so, along with a waiver of any right to 
initial RO review of the evidence.  The record does not 
suggest the presence of any other outstanding evidence the 
Veteran authorized VA to obtain.

The record also reflects that the Veteran was afforded VA 
examinations in February 2008 and October 2009.  Although the 
February 2008 examiner neglected to provide an important 
finding as to the percentage of speech discrimination in the 
left ear, the October 2009 examination provided all necessary 
findings.  The Board has reviewed the latter examination 
report, and finds that it is adequate for the purpose of 
fairly adjudicating the claim.  Neither the Veteran nor his 
representative contends otherwise.  Rather, the Veteran has 
raised only a general objection to the manner in which VA 
conducts auditory examinations.  The Board points out, 
though, that the Court, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007) held that audiometric testing in 
sound controlled rooms are adequate testing grounds for 
rating purposes.

The Board notes that at his hearing, the Veteran indicated 
that his hearing loss was worse.  Under further inquiry, 
however, he clarified that he meant it was worse than 
reflected in the rating assigned, and not worse since the 
last VA examination in October 2009.  Remand for another VA 
examination therefore is not warranted.  
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss. The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that consideration of staged ratings was 
appropriate in claims for an increased rating when the facts 
reflect distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, 21 Vet. App. at 509-10. 

Factual Background

Service connection for mixed hearing loss was granted in 
April 1956; the disorder was evaluated as 10 percent 
disabling.  The evaluation assigned the disability was 
increased to 60 percent in September 2000; this evaluation 
has remained in effect since that time.

VA treatment records for 2001 through December 2009 document 
treatment for complaints of hearing loss, and reflect 
periodic adjustments and repairs to his hearing aids.  
Audiometric testing for treatment purposes in September 2001 
revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
NT
105+
LEFT
60
70
70
70

The average puretone decibel loss in the left ear (per 
38 C.F.R. § 4.85(d)) was 68.  Speech audiometry revealed 
speech recognition ability of 82 percent in the left ear.

Audiometric testing for treatment purposes in September 2002 
revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
100
LEFT
65
70
70
70

The average puretone decibel loss in the left ear was 69.  
Speech audiometry revealed speech recognition ability of 84 
percent in the left ear

Audiometric testing for treatment purposes in August 2004 
revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100
100
NT
100
LEFT
60
65
70
65

The average puretone decibel loss in the left ear was 65.  
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

Audiometric testing for treatment purposes in March 2007 
revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
60
65
70
75

The average puretone decibel loss in the left ear was 68.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

On file is the report of a private audiological examination 
of the Veteran by Dr. Abdo conducted in October 2007.  The 
testing results show pure tone threshold in the right ear of 
110+ for each Hertz range tested, with no reportable speech 
discrimination score.  For the left ear, the results show 
pure tone thresholds at the 1000, 2000, 3000, and 4000 Hertz 
ranges as, respectively, 60, 65, 80, and 75 (with an average 
puretone decibel loss of 70); speech discrimination testing 
using a method other than the Maryland CNC word list revealed 
speech discrimination of 92 percent.
 
In statements received in October 2007, A.S. and K.N. 
essentially indicated that the Veteran's hearing had 
deteriorated through the years, that the Veteran frequently 
required words repeated to him, and that the Veteran often 
misunderstood words.  The statements collectively indicate 
that the Veteran is unable to participate in group 
conversations, even with the use of hearing aids.

On the authorized audiological evaluation in February 2008, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
LEFT
60
65
75
70
 
The average pure tone decibel loss in the left ear was 68 
percent.  The examiner noted that the Veteran had no speech 
recognition ability in the right ear.  The examiner did not 
report such scores for the left ear.

In a June 2008 statement, Dr. Abdo indicated that his most 
recent audiologic testing of the Veteran demonstrated a mild 
progression in the left ear hearing loss since the October 
2007 examination.  Attached to his statement were the 
audiometric results.  Those results show that the Veteran 
remained without hearing in the right ear, and that for the 
left ear, the results showed pure tone thresholds at the 
1000, 2000, 3000, and 4000 Hertz ranges as, respectively, 60, 
65, 65, and 65 (with an average puretone decibel loss of 64); 
speech audiometry revealed speech discrimination of 92 
percent.

On the authorized VA audiological evaluation in October 2009, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
60
70
80
80

The average pure tone decibel loss in the left ear was 73 
percent.  The Veteran had no reportable speech recognition 
ability in the right ear, and had 72 percent speech 
recognition ability in the left ear.  The examiner noted that 
the Veteran had significant effects on his occupation because 
of difficulty hearing and difficulty following instructions, 
without effects on usual daily activities.
 
In statements on file, the Veteran provided examples of how 
his hearing loss has affected his daily functioning.  His 
examples included not noticing when he leaves the water on or 
a drawer open, difficulty hearing at meetings and when 
talking to his spouse, inability to hear people enter his 
home (which he described as a "safety issue"), and 
requiring the television played loud.  He indicated that 
hearing aids did not resolve the problems.  During his 
testimony, the Veteran noted that his spouse has to repeat 
things to him, so now she will not talk to him in the car.  
He testified that he is unable to hear when multiple people 
are talking, and that he is almost to the point of quitting 
his position on an executive committee because he does not 
hear everything during meetings.  He also noted that he 
experiences trouble hearing if the water is running in the 
house.

Analysis

Historically, the Veteran's hearing was evaluated for 
clinical purposes in September 2001, September 2002, August 
2004, and March 2007.  At each evaluation, the right ear was 
clearly deaf, and therefore warranted a numerical category 
designation of XI.  As for the left ear, the numerical 
category designation under Table VI ranged from II to IV.  
Applying Table VIA, however (given that the puretone 
threshold at each of the four frequencies is at least 55 
decibels) the numerical category designation was consistently 
V.  Entering the highest shown category designations for both 
ears into TABLE VII produced a disability percentage 
evaluation of 40 percent, under Diagnostic Code 6100.

The February 2008 examiner did not provide speech 
discrimination scores for the Veteran.  The Board notes, 
however, that the right ear clearly is deaf, and therefore 
warrants a numerical category designation of XI.  As for the 
left ear, given that the puretone threshold at each of the 
four frequencies is at least 55 decibels, a numerical 
category designation of V may be derived by application of 
Table VIA.  See 38 C.F.R. § 4.86(a).  Entering the category 
designations for both ears into TABLE VII produces a 
disability percentage evaluation of 40 percent, under 
Diagnostic Code 6100.

Applying the criteria found at TABLE VI to the results of the 
October 2009 VA examination yields a numerical category 
designation of XI for the right ear, and VI for the left ear 
(regardless of whether Table VI or Table VIA is used).  
Entering the category designations for both ears into TABLE 
VII produces a disability percentage evaluation of 50 
percent, under Diagnostic Code 6100.

The Board points out that the speech discrimination scores 
reported by Dr. Abdo were not obtained using the Maryland CNC 
method (or at least there is no indication that method was 
used, in the case of the June 2008 testing).  Those scores 
consequently may not be used in rating the Veteran's hearing 
loss.  He did provide the results of an audiogram which show 
the puretone decibel loss in each of the four pertinent 
ranges.  The Board points out that in Kelly v. Brown, 7 Vet. 
App. 471 (1995), the Court held that it may not interpret the 
results of such testing because that would involve a finding 
of fact, which the Court is precluded from making.  The Court 
has not held that the Board is precluded from interpreting 
the findings, and the Board points out that it requires no 
medical expertise to locate a symbol on a grid and note the 
corresponding values on the axes of the grid.  

Interpreting Dr. Abdo's testing, then, for the October 2007 
evaluation (and assuming the testing was conducted by a 
state-licensed audiologist, see 38 C.F.R. § 4.85(a)), the 
results correspond to a numerical category designation of XI 
for the right ear, and VI for the left ear (using Table VIA).  
Entering the category designations for both ears into TABLE 
VII produces a disability percentage evaluation of 50 
percent, under Diagnostic Code 6100.  Interpreting Dr. Abdo's 
testing for the June 2008 evaluation yields a numerical 
category designation of XI for the right ear, and V for the 
left ear (using Table VIA).  Entering the category 
designations for both ears into TABLE VII produces a 
disability percentage evaluation of 40 percent, under 
Diagnostic Code 6100.  

Accordingly, the Board must conclude that a rating in excess 
of 60 percent for the Veteran's bilateral hearing loss 
clearly is not warranted under the schedular criteria.

The Board has also considered whether the Veteran is entitled 
to a higher disability rating on an extra-schedular basis. 38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the bilateral hearing loss, namely 
significant difficulty hearing things such as water running, 
conversations, and people entering rooms are reasonably 
contemplated by a 60 percent evaluation.  Although the 
October 2009 examiner noted that the hearing loss would 
produce "significant" effects on occupation, the Veteran 
has not alleged that the hearing has interfered with his 
employment, except to the extent that while serving on an 
executive committee, he misses some of what is said at 
meetings.  He has not described any adverse action taken in 
response to those hearing difficulties, missed opportunities, 
or time lost from work.
 
Nor has the Veteran been hospitalized frequently for his 
hearing loss disorder. In short, there are no legitimate 
grounds for consideration of assignment of an extra-schedular 
rating, to include referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.

The Board lastly notes that, as evidenced by the audiological 
evaluations since September 2001, the Veteran clearly could 
not be entitled to a rating in excess of 60 percent during 
any portion of this appeal.  


ORDER

An evaluation in excess of 60 percent for bilateral hearing 
loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


